IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-78,872-01


ANTWONE DRAKE, JR., Relator

v.

JUDGE OF THE 203RD DISTRICT COURT, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. F-10-53406, F-10-71736, AND F-10-71737
IN THE 203RD DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R


	Relator filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he stated that he had filed three applications for writs of habeas
corpus in the 203rd District Court of Dallas County, that more than 35 days had elapsed, and that
the applications had not been forwarded to this Court. The mandamus application was abated for
a response from the District Clerk, who has provided this Court with copies of Orders
Designating Issues entered in each case, one dated June 10, 2012, and the other two dated June
20, 2012.
	Respondent, the Judge of the 203rd District Court of Dallas County, shall file a response
with this Court by having the District Clerk submit the records on such habeas corpus
applications.  In the alternative, Respondent may resolve the issues set out in the orders
designating issues and then have the District Clerk submit the records on such applications.  In
either case, Respondent's answer shall be submitted within 30 days of the date of this order.  This
application for leave to file a writ of mandamus will be held in abeyance until Respondent has
submitted a response.


Filed: February 13, 2013
Do not publish